DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 08/22/2022. In the paper of 08/22/2022, Applicant amended claims 1, 4-5, 13 and 18 and canceled claims 3, 6-10 and 15.

Status of the Claims
Claims 1-2, 4-5, 11-14 and 16-18 are pending and are under examination.

Response to Arguments
Moot Rejections
The rejection of claims 3, 6-10 and 15 under 35 U.S.C. §101 because these claims are not directed to patent eligible subject matter is moot based on the cancellation of these claims.
The rejection of claims 3 and 6-10 under 35 U.S.C. 103 as being unpatentable over as being unpatentable over McCarty (US2018/0328912, pub Nov. 15, 2018) further in view of Stoll et al. (WO2017/197399A1, pub. Nov. 16, 2017), Li et al. (2019, Journal of clinical laboratory analysis, 33(2) e22668 pp 1-8), Ghatak et al. (2013, Journal of biomolecular techniques: JBT, 24(4), pp 224-231) and/or Kuchler et al. (2012, Journal of Applied Oral Science, 20(4), pp 467-471) or Jacquot et al. (2019, Current protocols in mouse biology, 9(4), e65 pp 1-28) or Qamar et al. (2017, Saudi journal of biological sciences, 24(7), pp.1465-1469) is moot based on the cancellation of these claims.
The rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over McCarty (US2018/0328912, pub Nov. 15, 2018) in view of Stoll et al. (WO2017/197399A1, pub. Nov. 16, 2017), Li et al. (2019, Journal of clinical laboratory analysis, 33(2) e22668 pp 1-8) as provided for claim 1 above, further in view Ng et al. (2018, Forensic science international, 287, pp.36-39), Holtkotter et al. (2017, Forensic Science International: Genetics, 29, pp.261-268 ), Sharma et al. (2011, International journal of mass spectrometry, 304(2-3), pp.172-183), Holtkotter et al. (2018, International journal of legal medicine, 132(2), pp.387-395), Yang et al. (2013, International journal of legal medicine, 127(6), pp.1065-1077) is moot based on the cancellation of claim 15. 

Withdrawn Rejections
The rejection of claims 1-2, 4-5, 11-12 and 18 under 35 U.S.C. 103 as being unpatentable over as being unpatentable over McCarty (US2018/0328912, pub Nov. 15, 2018) further in view of Stoll et al. (WO2017/197399A1, pub. Nov. 16, 2017), Li et al. (2019, Journal of clinical laboratory analysis, 33(2) e22668 pp 1-8), Ghatak et al. (2013, Journal of biomolecular techniques: JBT, 24(4), pp 224-231) and/or Kuchler et al. (2012, Journal of Applied Oral Science, 20(4), pp 467-471) or Jacquot et al. (2019, Current protocols in mouse biology, 9(4), e65 pp 1-28) or Qamar et al. (2017, Saudi journal of biological sciences, 24(7), pp.1465-1469) is withdrawn based on claim amendments. A new rejection below was necessitated by the amendments.
The rejection of claims 13-14 and 16-18 under 35 U.S.C. 103 as being unpatentable over McCarty (US2018/0328912, pub Nov. 15, 2018) in view of Stoll et al. (WO2017/197399A1, pub. Nov. 16, 2017), Li et al. (2019, Journal of clinical laboratory analysis, 33(2) e22668 pp 1-8) as provided for claim 1 above, further in view Ng et al. (2018, Forensic science international, 287, pp.36-39), Holtkotter et al. (2017, Forensic Science International: Genetics, 29, pp.261-268 ), Sharma et al. (2011, International journal of mass spectrometry, 304(2-3), pp.172-183), Holtkotter et al. (2018, International journal of legal medicine, 132(2), pp.387-395), Yang et al. (2013, International journal of legal medicine, 127(6), pp.1065-1077) is withdrawn based on claim amendments. A new rejection below was necessitated by the amendments.

Maintained Rejections
The rejection of claims 1-2, 4-5, 11-14 and 16-17 under 35 U.S.C. §101 because these claims are not directed to patent eligible subject matter is maintained as the claims are not directed to significantly more than judicial exception(s) since the claims rely on a judicially excluded natural principle (the DNA sequences/DNA fragment size from a first and second sample and the identity of the source of the donor DNA (specifically, the application relies on the comparison of DNA sequences/amplicons generated of/from a first and second sample to conclude a match/mismatch between the samples, the first and second sample determined to be identical and having a same donor when there is a match in sequence or size of the two samples or as having different donors when there is a mismatch in sequence or size of the two samples.

Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive as follows.

Applicant argues that the claims of a patent application may be patent-eligible (1) if they are not directed to an “abstract idea” or (2) if they recite “significantly more” than the abstract idea, and that an “inventive concept” may be found in one particular claim element as well as in the non-conventional and non-generic arrangement of known and conventional claim elements. 
Claims 1 and 13 newly require that the step of simultaneously extracting of DNA from a urine sample and a reference sample that is a buccal cell sample, a urine sample, a whole blood sample, a tissue sample, a saliva sample and/or an oral rinse sample from the person, is performed with a same kit on the same plate at the same time, the kit being MagMAX™ DNA Multi-Sample Ultra 2.0; and the step of simultaneously releasing of DNA from a urine sample and a reference sample comprises using a one-step lysis procedure using a lysis buffer on both samples at the same time at room temperature, the lysis buffer formed of enzymes and detergents.
Applicant argues this amendment directs the claims towards novel and nonobvious method over the prior art and thus significantly more than the alleged abstract idea or natural law of “DNA genotypes”. Accordingly, Applicant argues the instant claims are eligible under at least step 2A, prongs 1 and 2 and step 2B of the modified Alice test.

The Office disagrees because of the following: 
The claim amendments amount to an insignificant presolution activity, corresponding to a sample processing step that is a known and conventional DNA extraction process, and one that is necessary to use the correlation/natural principle. 
The extracting kit and the lysis buffer for releasing that are now claimed do not appear to transform the claims as a whole into significantly more than the judicial subject that the claims rely on, i.e. the match/mismatch present between two DNA sequences of two distinct samples so that the samples can be concluded/verified as having a same/different DNA donor/source respectively. 
The claims also do not show/recite a practical application of the judicial exceptions that the claims rely so that the claims can become significantly more than the judicial exception (e.g. a practical application may be e.g. further drug testing the urine sample that is from a verified donor).

Concerning the rejection under 35 U.S.C. 103 as stated in the Final paper of May 24, 2022, Applicant argues that none of McCarty (US2018/0328912, pub Nov. 15, 2018), Stoll et al. (WO2017/197399A1, pub. Nov. 16, 2017), Li et al. (2019, Journal of clinical laboratory analysis, 33(2) e22668 pp 1-8), Ghatak et al. (2013, Journal of biomolecular techniques: JBT, 24(4), pp 224-231) and/or Kuchler et al. (2012, Journal of Applied Oral Science, 20(4), pp 467-471) or Jacquot et al. (2019, Current protocols in mouse biology, 9(4), e65 pp 1-28) or Qamar et al. (2017, Saudi journal of biological sciences, 24(7), pp.1465-1469), teach the amendments made to claims 1, 4-5, 13 and/or 18.

Specifically, the cited references do not teach: 
wherein the extracting of the DNA from the urine sample and the reference sample simultaneously is performed with the same kit on the same plate at the same time and comprises: digesting cells from both samples with Proteinase K mix, 
wherein the kit is a MagMAXTM DNA Multi-Sample Ultra 2.0 Kit and the plate is a 96 deep-well plate,
wherein the MagMAXTM DNA Multi-Sample Ultra 2.0 Kit comprises: 
4.5 mL MagMAXTM DNA Multi-Sample Ultra 2.0 Proteinase K, 
4.5 mL MagMAXTM DNA Multi-Sample Ultra 2.0 Binding Beads, 
110 mL MagMAXTM DNA Multi-Sample Ultra 2.0 Wash I Solution, 
45 mL MagMAX™ DNA Multi-Sample Ultra 2.0 Lysis/Binding Solution, 
12 mL MagMAX™ DNA Multi-Sample Ultra 2.0 Elution Solution, and 
4.5 mL MagMAXTM DNA Multi-Sample Ultra 2.0 Enhancer Solution”
wherein the releasing of DNA from the urine sample and the reference sample replaces the extracting of DNA from both samples and comprises: performing a one-step lysis procedure using a lysis butfer to free cellular contents simultaneously in both of the urine and reference samples at room temperature, as well as nuclei in each cell types, thus releasing DNA for amplification and subsequent analysis and comparison, and the lysis buffer is formed of enzymes and detergents.

The prior rejection has been withdrawn, and a new rejection that additionally cites Daly et al. (March 27, 2020, JOJ Neurology and Nephrology, 7(2), 555707, pp. 0026-0032) as further evidenced by the Applied Biosystems, MagMAX™ DNA Multi-Sample Ultra 2.0 Kit User Guide (April 12, 2021), and also cites the Applied Biosystems Manual MAN0014348 Rev. A.0. (October 23, 2015) for disclosure of the best Practices for collection of buccal Swabs for genotyping experiments for optimal yield and quality of DNA isolated with the MagMAX™ DNA Multi-Sample Ultra Kit, are newly presented so as to address Applicant’s new limitations. 
	
	Daly et al. teach that it was already a matter of routine to provide the King Fisher/MagMAX™ Automated DNA Extraction instrument and the MagMAX™ DNA Multi-Sample Ultra Kit (Thermo Fisher, Carlsbad, CA) for extracting DNA from a plurality of urine sample(s) from two cohorts formed from 66,383 patient urine samples (see pg 0027, right col., 1st para of section entitled “DNA extraction and analysis”, pg 0026, section of the abstract entitled “Methods”). 
Daly et al. teach the urine samples are transferred to 96-well deep-well plates, sealed, and centrifuged to concentrate the samples (see pg 0027, right col., 1st para of section entitled “DNA extraction and analysis”).
Daly et al. teach that “Enzyme Lysis Mix (220 μL/well) was added to the samples, which were then incubated for 20min at 65ºC. Proteinase K Mix (PK Mix) was added (50 μL/well) and
incubated for 30 min at 65ºC. Lysis buffer (125 μL/well) and DNA Binding Bead Mix (40μL/well) were added, and the samples were vortexed for a minimum of 5 min. Each 96-well plate was loaded into the KingFisher/MagMAX Automated DNA Extraction instrument, which was operated in accordance with standard operating procedures” (see pg 0027, right col., 1st para of section entitled “DNA extraction and analysis”).

	The component volumes taught and used by Daly et al. indicated above, are in compliance with the component volumes disclosed by user guideline in Applied Biosystems for the MagMAX™ DNA Multi-Sample Ultra 2.0 kit manual as indicated in Table 1 on pg 1 (table 1 of the Manual cat no. A36570, MAN0017325 is reproduced below).
Table 1: pg 1, cat no. A36570, MagMAXTM DNA Multi-Sample Ultra 2.0 kit

    PNG
    media_image1.png
    476
    406
    media_image1.png
    Greyscale

	
	Daly et al. teach an extraction procedure and a proves for releasing DNA from a urine sample using a lysis buffer. The practice of the extraction and lysis processes on the 96 well plate, Kingfisher/ MagMAX™ DNA Multi-Sample Ultra 2.0 system (i.e. where samples are processed on the same plate, same kit, at the same time, the processing being automated) afforded Daly et al. the ability to isolate DNA for a downstream DNA analysis for the presence of plurality of pathogens causative of urinary tract infections (UTIs) in the same experiment (abstract and see pg 0027, right col., 2nd para of section entitled “DNA extraction and analysis”).

	Although Daly et al. and the Applied Biosystems MagMAX™ DNA Multi-Sample Ultra 2.0 system user guide do NOT teach a method where Kingfisher/ MagMAX™ DNA Multi-Sample Ultra 2.0 system extracts DNA from a buccal swab system additionally to urine samples, the Applied Biosystems Manual Pub. No. MAN0014348 on the best practices teach/suggest that it was already a routine matter of practice to isolate DNA of buccal swabs for genotyping experiments using the MagMAX™ DNA Multi-Sample Ultra Kit as the manual is focused on best practices for this aim.

It would have been prima facie obvious to the ordinary skilled artisan before the effective filing date of the instant invention to modify the method of McCarty (US2018/0328912) by providing a Kingfisher and MagMAXTM DNA Multi-Sample Ultra 2.0 system as taught by Daly et al. for simultaneous DNA extraction from two samples, when the DNA of the two samples are to be compared at a same time as the modification allows for a rapid, streamline process that promotes recovery of high quality DNA for a subsequent downstream assay.
Accordingly, the instant claims are still deemed obvious over the teachings and/or suggestions of all the cited references.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-2, 4-5, 11-14 and 16-18 are rejected under 35 U.S.C. §101 because these claims are not directed to patent eligible subject matter.
Based upon an analysis with respect to the claims as a whole, claim(s) 1-2, 4-5, 11-14 and 16-18 do not recite something significantly more than a judicial exception. The rationale for this determination is explained below:
According to the Manual of Patent Examination Procedure (MPEP) sections 2103 through 2106.07(c), which now incorporates the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), October 2019 Patent Eligibility Guidance Update (October 2019 Update), and the Berkheimer Memo, an initial two step analysis is required for determining statutory eligibility.

Step 1
Step 1 requires a determination of whether the claims are directed to a process, machine, manufacture, or a composition of matter. In the instant case, the Step 1 requirement is satisfied as the claims are directed towards a process.

Claims 1 and 13 recite method(s) and are therefore each directed to a process.

Step 2
The Step 2 analysis is a two-part analysis, Step 2A and Step 2B.
Step 2A, prong 1 requires a determination of whether the claims are directed towards a judicial exception, i.e. a law of nature, natural phenomenon, or an abstract idea, while 
step 2A, prong 2 requires an analysis of whether the judicial exception integrated into a practical application if the claim recites a judicial exception under Prong 1.
Step 2B of the two step analysis is drawn to determining whether any element or combination of elements, in the instant claims is/are sufficient to ensure that the claims as a whole amounts to significantly more than the judicial exception. 

Step 2A,  prong 1
	With regard to step 2A, prong 1, the claims are directed to a judicial exception because the claims rely on both natural law and an abstract idea/mental processes/use of mathematical algorithms.
	Specifically, claims 1 and 13 prepares urine and reference samples and collects DNA from the samples using a MagMAX™ DNA Multi-Sample Ultra 2.0 kit and a lysis buffer and detects the DNA genotypes of a urine sample as well as the DNA genotypes of a reference sample (these DNA genotypes are judicially excluded subject matter belonging to natural law) as Applicant has not invented the naturally occurring DNA genotypes that are present in these samples but instead, Applicant use conventional, well known methods to determine that they are present in these samples.

	Further, claims 1 and 13 recite judicially excluded abstract idea belonging to mental processes since both claims 1 and 13 provide a step of comparing/analyzing and/or matching DNA genotype results of the urine and reference samples.

Step 2A, prong 2
	None of claims 1-2, 4-5, 11-14 and 16-18 recite any additional elements or step to apply or to integrate the judicially excluded natural law(s) and abstract idea(s) that are indicated above into a practical application.
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. When the exception is so integrated, then the claim is not directed to a judicial exception.
The preparing step, the step of performing a simultaneous extracting and releasing of DNA of all sample using the MagMAX™ DNA Multi-Sample Ultra 2.0 kit, the step(s) of amplifying and genotyping the extracted/released DNA of urine and reference samples are NOT practical applications, but instead are steps that must be performed so as to arrive at, or realize the judicial exception (i.e. judicial exception being one or more distinguishable DNA genotypes of a urine and reference samples of a same donor, said DNA genotypes to allow verification that both samples originated from that same donor). 
Further, the preparing step, step of extracting DNA simultaneously, step(s) of amplifying and genotyping the extracted/released DNA are recited at such a high level of generality that they add nothing significantly more to the claims.
Accordingly, claims 1-2, 4-5, 11-14 and 16-18 do not recite additional elements or steps beyond identifying/detecting the noted judicial exception and also do not recite additional elements/steps that serves to integrate the judicial exception into a practical application nor are they limitations that are sufficient to ensure that the claims as a whole amount to significantly more than the judicial exception.
The judicial exception/abstract idea as presently claimed, is not integrated into a practical application because does not provide any additional meaningful limitation on the claim or on practicing the abstract idea other than merely instructing the user to observe/analyze detected signals so as to draw a conclusion.

Step 2B
The second part, Step 2B of the two-step analysis is drawn to determining whether any element or combination of elements, in the instant claims is/are sufficient to ensure that the claims as a whole amounts to significantly more than the judicial exception. 
 
None of claims 1-2, 4-5, 11-14 and 16-18 recite any additional elements that are sufficient to amount to significantly more than the judicial exception.
	The final steps of claims 1 and 13 are directed to step(s) of analyzing or matching DNA genotypes result so as to verify a donor’s identity or so as to indicate a sample is a urine sample. However, these step(s) of comparing, analyzing or matching DNA genotypes between two or more sample(s) are judicially excluded matter and are NOT practical applications of judicially excluded subject matter (wherein a practical application may be e.g. further drug testing the urine sample that is from a verified donor), and furthermore, are NOT steps that amount to significantly more than the judicial exception.
The abstract idea is not integrated or applied into additional steps so that the claims amount to a practical application that is significantly more than a generic instruction to a user to apply judicial exception.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 11-14 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 newly recites the limitation “wherein the extracting of DNA from the urine sample and the reference sample simultaneously is performed with the same kit on the same plate at the same time, and the extracting comprises: 
digesting cells from the urine sample and the reference sample with Proteinase K mix, 
wherein the kit is a MagMAX™ DNA Multi-Sample Ultra 2.0 Kit, and the plate is a 96 deep-well plate;
wherein the releasing of DNA from the urine sample and the reference sample simultaneously replaces the extracting of DNA from both samples simultaneously, and the 
releasing comprises: 
performing a one-step lysis procedure using a lysis baller to free cellular contents simultaneously in both of the urine and reference samples at room temperature. as well as nuclei in each cell types, thereby releasing DNA for amplification and subsequent analysis and comparison; 
and the lysis buffer is formed of enzymes and detergents; and 
wherein the MagMAXTM DNA Multi-Sample Ultra 2.0 Kit comprises: 
4.5 mL MagMAXTM DNA Multi-Sample Ultra 2.0 Proteinase K, 
4.5 mL MagMAXTM DNA Multi-Sample Ultra 2.0 Binding Beads, 
110 mL MagMAXTM DNA Multi-Sample Ultra 2.0 Wash I Solution, 
45 mL MagMAX™ DNA Multi-Sample Ultra 2.0 Lysis/Binding Solution, 
12 mL MagMAX™ DNA Multi-Sample Ultra 2.0 Elution Solution, and 
4.5 mL MagMAXTM DNA Multi-Sample Ultra 2.0 Enhancer Solution”.

This limitation of claim 1 contains various trademark/trade names, i.e. MagMAX™ DNA Multi-Sample Ultra 2.0 kit, and MagMAXTM DNA Multi-Sample Ultra 2.0 Proteinase K and MagMAXTM DNA Multi-Sample Ultra 2.0 Binding Beads and MagMAXTM DNA Multi-Sample Ultra 2.0 Wash I Solution and MagMAX™ DNA Multi-Sample Ultra 2.0 Lysis/Binding Solution and MagMAX™ DNA Multi-Sample Ultra 2.0 Elution Solution, and MagMAXTM DNA Multi-Sample Ultra 2.0 Enhancer Solution.
These components are indefinite as it is not readily known what concentrations and components are encompassed within each MagMAXTM kit product.

Applicant is reminded that where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  
The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  
In the present case, the trademark/trade name is used to identify/describe a number of products useful for DNA extraction and cell lysis and DNA isolation from samples selected from epithelial cells excreted into the urine, buccal cell sample, a urine sample, a whole blood sample, a tissue sample, a saliva sample and/or an oral rinse sample from a person, and a package comprising these products, accordingly, the identification/description is indefinite.
Claims 2, 4-5, 11-12 are further rejected as they depend from claim 1.

Claims 4, 5, 13 and 18 each newly recites the limitation “the MagMAX™ DNA Multi-Sample Ultra 2.0 Kit”.
This limitation of claims 4-5, 13 and 18 each contain the trademark/trade name “MagMAX™ DNA Multi-Sample Ultra 2.0 Kit”.
Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  
In the present case, the trademark/trade name is used to identify/describe a package of components useful for DNA extraction and cell lysis and DNA isolation from samples selected from epithelial cells excreted into the urine, buccal cell sample, a urine sample, a whole blood sample, a tissue sample, a saliva sample and/or an oral rinse sample from a person. Accordingly, the identification/description is indefinite.
Claims 14 and 16-18 are further rejected as they depend from claim 13.

Claim 13 also newly recites the limitation “wherein the MagMAX™ DNA Multi-Sample Ultra 2.0 Kit comprises: 
4.5 mL MagMAXTM DNA Multi-Sample Ultra 2.0 Proteinase K, 
4.5 mL MagMAXTM DNA Multi-Sample Ultra 2.0 Binding Beads, 
110 mL MagMAXTM DNA Multi-Sample Ultra 2.0 Wash I Solution, 
45 mL MagMAX™ DNA Multi-Sample Ultra 2.0 Lysis/Binding Solution, 
12 mL MagMAX™ DNA Multi-Sample Ultra 2.0 Elution Solution, and 
4.5 mL MagMAXTM DNA Multi-Sample Ultra 2.0 Enhancer Solution”.
This limitation of claim 13 contains various trademark/trade names, i.e. MagMAX™ DNA Multi-Sample Ultra 2.0 kit, and MagMAXTM DNA Multi-Sample Ultra 2.0 Proteinase K and MagMAXTM DNA Multi-Sample Ultra 2.0 Binding Beads and MagMAXTM DNA Multi-Sample Ultra 2.0 Wash I Solution and MagMAX™ DNA Multi-Sample Ultra 2.0 Lysis/Binding Solution and MagMAX™ DNA Multi-Sample Ultra 2.0 Elution Solution, and MagMAXTM DNA Multi-Sample Ultra 2.0 Enhancer Solution.
These components are indefinite as it is not readily known what components are encompassed within each MagMAXTM kit product, and/or their concentrations.

Applicant is reminded that where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  
The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  
In the present case, the trademark/trade name is used to identify/describe a number of products useful for DNA extraction and cell lysis and DNA isolation from samples selected from epithelial cells excreted into the urine, buccal cell sample, a urine sample, a whole blood sample, a tissue sample, a saliva sample and/or an oral rinse sample from a person, and a package comprising these products, accordingly, the identification/description is indefinite
Claims 14 and 16-18 are further rejected as they depend from claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over McCarty (US2018/0328912, pub Nov. 15, 2018) in view of Daly et al. (March 27, 2020, JOJ Urology and Nephrology, 7(2), 555707, pp. 0026-0032) as evidenced by MagMAX™ DNA Multi-Sample Ultra 2.0 Kit User Guide, Applied Biosystems, Cat No. A36570, Pub. No. MAN0017325 Rev. D.0 April 15, 2021 and further in view of Applied Biosystems (Oct 2015, Manual MAN0014348 Rev. A.0) and Applied Biosystems MagMAX™-96 DNA Multi-Sample Kit Guide with Catalog No.4413022 (2009).

McCarthy (US2018/0328912) (claim 1)
Regarding claim 1, McCarty teach an authentication or matching method (for verifying donor identity or the person providing a urine sample as the same or as different from donor identity of a reference sample). 
McCarty teach their genetic authentication is performed by matching the genotype of multiple Single Nucleotide Polymorphism (SNP) markers between DNA samples collected from a urine sample and from a buccal (reference) cell sample of its claimed donor (see para [0165]). 
Accordingly, for claim 1, McCarty teach:
preparing a urine sample and a reference sample that is a buccal cell sample, a urine sample, a whole blood tissue sample, a saliva sample and/or an oral rinse sample from the person (para [0054]-[0055], para [0025] and para [0050]: wherein McCarty teach methods of enriching/sedimenting (epithelial) cells of a urine or reference sample);
extracting or releasing DNA from the urine sample and the reference sample, wherein the DNA from a urine sample is gDNA from epithelial cells excreted into the urine or from white blood cells in the urine (para [0054]-[0057], [0120]);
amplifying the DNA from both samples simultaneously, wherein the amplification is performed by polymerase chain reaction (PCR) (para [0058], para [0010], para [0095], [0099]; see also abstract, para [0005], para [0042], [0087], [0115]-[0116], [0122]: wherein elongation of two or more probes to form SNP amplification products are disclosed: McCarty teach/suggests amplification methods that involve simultaneously amplification: para [0133]-[0134] e.g. iPLEX);
genotyping the DNA from both samples (para [0042], para [0101]-[0106] and [0115], [0117], [0123]-[0124], [0134]: wherein McCarty discloses one embodiment of SNP genotyping via an iPLEX assay and/or by MALDI-TOF mass spectrometry assay, wherein the assay(s) include(s) analysis of the masses or mass distribution of the SNP amplification products/elongated allele specific probes obtained by amplifying a sequence of extracted DNA originating from the original urine sample and obtained by amplifying a sequence of extracted DNA from control reference sample);
after the genotyping, analyzing and comparing the DNA from the urine sample to the DNA from the reference sample, wherein the analysis and comparison is performed through one or more methods of analyzing single nucleotide polymorphisms (SNPs) (para [0118], [0125], [0133]);
determining, and reporting a match or mismatch between a donor identity of the urine sample and the donor identity of the reference sample (para [0118], [0126]-[0128]).

McCarthy (US2018/0328912) (claims 2, 4-5, 11-12)
Regarding claim 2, McCarty teach wherein the reference sample is a buccal cell swab (para [0165]).
Regarding claim 4, McCarty teach wherein DNA extraction from the urine sample and the reference sample is performed by commercially available DNA extraction kits, with or without automated DNA extraction instruments (para [0056]-[0057]: wherein McCarty teach various commercial kits to extract genomic DNA from sample(s) and method(s) for gDNA extraction).

Regarding claim 5, McCarty teach wherein the extracting the DNA from the urine sample and the reference sample is performed by commercially available DNA extraction kits intended for buccal cell DNA extraction with automated DNA extraction instruments. (see para [0056]-[0057]: wherein McCarty teach use of Qiagen’s Gentra Puregene Buccal cell kit or Life Technologies ChargeSwitchTM gDNA Normalized Buccal Cell Kits among many other DNA extraction buccal kits).

Regarding claim 11, McCarty teach wherein the analysis and comparison of the DNA from the urine sample and the reference sample are performed by matrix assisted laser desorption ionization-time of flight mass spectrometry (MALDI-TOF MS) (para [0007], [0026], [0103]-[0107], [0123]).

Regarding claim 12, McCarty teach wherein the donor identity of the reference sample is confirmed through polymerase chain reaction (PCR) and mass spectrometry (MS) (para [0116]-[0118], [0123], [0126]-[0128]).

Omitted from McCarthy (US2018/0328912) (claim 1)
Regarding claim 1, McCarty do NOT teach extracting or releasing gDNA from urine sample and a reference sample simultaneously but notes in para [0120] that extraction methods known in the art are suitable for isolating DNA.
Further regarding claim 1, McCarty do NOT teach wherein the extracting of the DNA from the urine sample and the reference sample simultaneously is performed with the same kit on the same plate at the same time and comprises: digesting cells from both samples with Proteinase K mix, 
wherein the kit is a MagMAXTM DNA Multi-Sample Ultra 2.0 Kit and the plate is a 96 deep-well plate,
wherein the MagMAXTM DNA Multi-Sample Ultra 2.0 Kit comprises: 
4.5 mL MagMAXTM DNA Multi-Sample Ultra 2.0 Proteinase K, 
4.5 mL MagMAXTM DNA Multi-Sample Ultra 2.0 Binding Beads, 
110 mL MagMAXTM DNA Multi-Sample Ultra 2.0 Wash I Solution, 
45 mL MagMAX™ DNA Multi-Sample Ultra 2.0 Lysis/Binding Solution, 
12 mL MagMAX™ DNA Multi-Sample Ultra 2.0 Elution Solution, and 
4.5 mL MagMAXTM DNA Multi-Sample Ultra 2.0 Enhancer Solution”
wherein the releasing of DNA from the urine sample and the reference sample replaces the extracting of DNA from both samples and comprises: performing a one-step lysis procedure using a lysis butfer to free cellular contents simultaneously in both of the urine and reference samples at room temperature, as well as nuclei in each cell types, thus releasing DNA for amplification and subsequent analysis and comparison, and the lysis buffer is formed of enzymes and detergents.


Daly et al. (2020) as evidenced by Applied Biosystems MagMAX™ DNA Multi-Sample Ultra 2.0 Kit; and Applied Biosystems (2015, Manual Pub. No. MAN0014348 on the best practices for collection of buccal swabs for genotyping experiments) (claim 1)
Regarding claim 1, Daly et al. teach that it was already a matter of routine to provide the King Fisher/MagMAX™ Automated DNA Extraction instrument and the MagMAX™ DNA Multi-Sample Ultra Kit (Thermo Fisher, Carlsbad, CA) for extracting DNA from a plurality of urine sample(s) from two cohorts formed from 66,383 patient urine samples (see pg 0027, right col., 1st para of section entitled “DNA extraction and analysis”, pg 0026, section of the abstract entitled “Methods”). 
Daly et al. teach the urine samples are transferred to 96-well deep-well plates, sealed, and centrifuged to concentrate the samples (see pg 0027, right col., 1st para of section entitled “DNA extraction and analysis”).
Daly et al. teach that “Enzyme Lysis Mix (220 μL/well) was added to the samples, which were then incubated for 20min at 65ºC. Proteinase K Mix (PK Mix) was added (50 μL/well) and
incubated for 30 min at 65ºC. Lysis buffer (125 μL/well) and DNA Binding Bead Mix (40μL/well) were added, and the samples were vortexed for a minimum of 5 min. Each 96-well plate was loaded into the KingFisher/MagMAX Automated DNA Extraction instrument, which was operated in accordance with standard operating procedures” (see pg 0027, right col., 1st para of section entitled “DNA extraction and analysis”).

	The component volumes taught and used by Daly et al. which are indicated above, are in compliance with the component volumes disclosed by user guideline in Applied Biosystems for the MagMAX™ DNA Multi-Sample Ultra 2.0 kit manual as indicated in Table 1 on pg 1 (Table 1 of the Manual cat no. A36570, MAN0017325 is reproduced below).

Table 1: pg 1, cat no. A36570, MagMAXTM DNA Multi-Sample Ultra 2.0 kit

    PNG
    media_image1.png
    476
    406
    media_image1.png
    Greyscale

	
	Daly et al. teach an extraction procedure and a proves for releasing DNA from a urine sample using a lysis buffer. The practice of the extraction and lysis processes on the 96 well plate, Kingfisher/ MagMAX™ DNA Multi-Sample Ultra 2.0 system (i.e. where samples are processed on the same plate, same kit, at the same time, the processing being automated) afforded Daly et al. the ability to isolate DNA for a downstream DNA analysis for the presence of plurality of pathogens causative of urinary tract infections (UTIs) in the same experiment (abstract and see pg 0027, right col., 2nd para of section entitled “DNA extraction and analysis”).

	Although Daly et al. and the Applied Biosystems MagMAX™ DNA Multi-Sample Ultra 2.0 system user guide do NOT teach a method where Kingfisher/ MagMAX™ DNA Multi-Sample Ultra 2.0 system extracts DNA from a buccal swab system additionally to urine samples, the Applied Biosystems Manual Pub. No. MAN0014348 on the best practices for collection of buccal swabs for genotyping experiments, teach/suggest that it was already a routine matter of practice to isolate DNA of buccal swabs for genotyping experiments using the MagMAX™ DNA Multi-Sample Ultra Kit as the manual is focused on best practices for this aim. Lysis is performed at room temperature according to the user guide at pg 2, last para of the left col. (see section of the left col that is entitled “General guidelines”).

Applied Biosystems MagMAX™-96 DNA Multi-Sample Kit Guide with Catalog No.4413022 (2009)
	Regarding claim 1, the Applied Biosystems MagMAX™-96 DNA Multi-Sample Kit Guide with Catalog No.4413022 (2009) teach are that the multi-sample kits are designed for rapid purification of high-quality genomic DNA from a variety of sample types including blood and blood cards, tissue, mouse tails, buccal swabs, buffy coats, and cultured cells. These purification kits use MagMAX™ magnetic bead-based nucleic acid isolation technology to produce high yields of purified DNA, free from inhibitors that may affect downstream reactions such as genotyping assays, CE and next-generation sequencing, and high resolution melting analysis. The 96-prep and 5x 96-prep kits are designed for higher throughput and automated format processing (see pg 8, para entitled Product Information).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the donor identity matching method(s) of McCarty that verifies a same donor for a urine sample and a reference sample, by further providing the system/kit taught by Daly et al. which was already routinely used for simultaneous DNA extractions of a plurality of samples together at a same time on platforms of 96 well plates, said system being identified as the Kingfisher/MagMAX™ DNA Multi-Sample Ultra 2.0 kit system and being amenable to automation as disclosed by the User guide manual for MagMAX™ DNA Multi-Sample Ultra 2.0 kit. 
The ordinary skilled artisan would have been apprised to select the system of Daly et al. as noted because of its amenability to automation since automating multi sample DNA extractions at the same time would readily streamline the method of McCarty into a more efficient cost-effective method that minimizes sample loss because of reduced sample handling.
It would have been obvious to to provide multiple/pluralities of distinct sample(s) such as urine, buccal cells, blood , etc. on the same Kingfisher/MagMAX™ DNA Multi-Sample Ultra 2.0 kit platform system, said for a streamlined DNA extraction since the Applied Biosystems user guide manuals for MagMAX™ DNA Multi-Sample Ultra 2.0 kit and MagMAX™-96 DNA Multi-Sample Kit, Catalog number: 4413022 discloses that these types of samples as being suitable for use with the MagMAX TM DNA Multi-Sample kit.
The ordinary skilled artisan would also have been reasonably apprised to provide a single-step direct lysis buffer for cell lysis and DNA release (i.e. the Multi-sample lysis buffer disclosed in MagMAX™-96 DNA Multi-Sample Kit, Catalog number: 4413022), with a reasonable expectation of success as one-step lysis buffer characteristically promote a streamlined and rapid and predictable assay yielding high quality DNA suitable for use in a subsequent process or downstream assay(s).
There would have been a reasonable expectation of success for an ordinary skilled artisan to provide the urine sample and a reference sample of McCarty to use with the system and/or kit(s) or lysis buffer(s) of Daly et al. so as to recover high quality DNA for downstream amplification and genotyping assay amenable to enabling the DNA analysis and verification process taught by McCarty. 
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 1-2, 4-5 and 11-12 are prima facie obvious.

Claims 13-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over McCarty (US2018/0328912, pub Nov. 15, 2018) in view of Daly et al. (March 27, 2020, JOJ Urology and Nephrology, 7(2), 555707, pp. 0026-0032) as evidenced by MagMAX™ DNA Multi-Sample Ultra 2.0 Kit User Guide, Applied Biosystems, Cat No. A36570, Pub. No. MAN0017325 Rev. D.0 April 15, 2021, and further in view of Applied Biosystems (Oct 2015,  Manual MAN0014348 Rev. A.0), Applied Biosystems MagMAX™-96 DNA Multi-Sample Kit Guide with Catalog No.4413022 (2009), Sharma et al. (2011, International journal of mass spectrometry, 304(2-3), pp.172-183) and Yang et al. (2013, International journal of legal medicine, 127(6), pp.1065-1077). 

The teachings of McCarty (US2018/0328912) as it concerns claim 1 are provided above.

McCarty (US2018/0328912) do not meet all of the limitations of claims 13-14 and 16-18.

Claims 13-14 and 16-18
Regarding claim 13, McCarty teach an authentication or matching method (for verifying donor identity of a person providing a urine sample as the same or as different from donor identity of a reference sample). 
McCarty teach their genetic authentication is performed by matching the genotype of multiple Single Nucleotide Polymorphism (SNP) markers between DNA samples collected from a urine sample and from a buccal (reference) cell sample of its claimed donor (see para [0165]). 
Accordingly, for claim 13, McCarty teach:
preparing a urine sample and a reference sample that is a buccal cell sample, a urine sample, a whole blood tissue sample, a saliva sample and/or an oral rinse sample from the person (para [0054]-[0055], para [0025] and para [0050]: wherein McCarty teach methods of enriching/sedimenting cells of a urine or reference sample);
extracting or releasing DNA from the urine sample and the reference sample, wherein the DNA from a urine sample is gDNA from epithelial cells excreted into the urine or from white blood cells in the urine (para [0054]-[0057]);
amplifying the DNA from both samples simultaneously e.g. iPLEX, wherein the amplification is performed by polymerase chain reaction (PCR) (para [0058], para [0010], para [0095], [0099]; see also abstract, para [0005], para [0042], [0087], [0115]-[0116], [0122]: wherein elongation of two or more probes to form SNP amplification products are disclosed);
genotyping the DNA from both samples (para [0042], para [0101]-[0106] and [0115], [0117], [0123]-[0124], [0134]: wherein McCarty discloses one embodiment of SNP genotyping via an iPLEX assay and/or by MALDI-TOF mass spectrometry assay, wherein the assay(s) include(s) analysis of the masses or mass distribution of the SNP amplification products/elongated allele specific probes obtained by amplifying a sequence of extracted DNA originating from the original urine sample and obtained by amplifying a sequence of extracted DNA from control reference sample);
after the genotyping, analyzing and comparing the DNA from the urine sample to the DNA from the reference sample, wherein the analysis and comparison is performed through one or more methods of analyzing single nucleotide polymorphisms (SNPs) (para [0118], [0125], [0133]);
determining, and reporting a match or mismatch between a donor identity of the urine sample and the donor identity of the reference sample (para [0118], [0126]-[0128]).

Regarding claim 14, McCarty teach wherein the reference sample is buccal cell swabs (para [0165]).

Regarding claim 16, McCarty teach wherein the DNA from the urine sample is DNA from epithelial cells excreted into the urine, or DNA from white blood cells in urine (para [0165]).

Regarding claims 17-18, McCarty teach/suggest DNA extractions from samples are performed with or without automation (see para [0056]-[0057], [0115]-[0116]).

Omitted from McCarthy (claim 13)
Regarding claim 13, McCarty do NOT teach performing a one-step lysis procedure at room temperature using a lysis buffer at room temperature.
Regarding claim 13, McCarty do NOT teach: 
“wherein the extracting of DNA from the urine sample and the reference sample simultaneously is performed with the same kit on the same plate at the same time, and the extracting comprises: 
digesting cells from the urine sample and the reference sample with Proteinase K mix, 
wherein the kit is a MagMAX™ DNA Multi-Sample Ultra 2.0 Kit, and the plate is a 96 deep-well plate;
wherein the releasing of DNA from the urine sample and the reference sample simultaneously replaces the extracting of DNA from both samples simultaneously, and the 
releasing comprises: 
performing a one-step lysis procedure using a lysis baller to free cellular contents simultaneously in both of the urine and reference samples at room temperature. as well as nuclei in each cell types, thereby releasing DNA for amplification and subsequent analysis and comparison; 
and the lysis buffer is formed of enzymes and detergents; and 
wherein the MagMAXTM DNA Multi-Sample Ultra 2.0 Kit comprises: 
4.5 mL MagMAXTM DNA Multi-Sample Ultra 2.0 Proteinase K, 
4.5 mL MagMAXTM DNA Multi-Sample Ultra 2.0 Binding Beads, 
110 mL MagMAXTM DNA Multi-Sample Ultra 2.0 Wash I Solution, 
45 mL MagMAX™ DNA Multi-Sample Ultra 2.0 Lysis/Binding Solution, 
12 mL MagMAX™ DNA Multi-Sample Ultra 2.0 Elution Solution, and 
4.5 mL MagMAXTM DNA Multi-Sample Ultra 2.0 Enhancer Solution”.

Daly et al. (2020) as evidenced by Applied Biosystems MagMAX™ DNA Multi-Sample Ultra 2.0 Kit; and Applied Biosystems (2015, Manual Pub. No. MAN0014348 on the best practices for collection of buccal swabs for genotyping experiments) (claim 13)
Regarding claim 13, Daly et al. teach that it was already a matter of routine to provide the King Fisher/MagMAX™ Automated DNA Extraction instrument and the MagMAX™ DNA Multi-Sample Ultra Kit (Thermo Fisher, Carlsbad, CA) for extracting DNA from a plurality of urine sample(s) from two cohorts formed from 66,383 patient urine samples (see pg 0027, right col., 1st para of section entitled “DNA extraction and analysis”, pg 0026, section of the abstract entitled “Methods”). 
Daly et al. teach the urine samples are transferred to 96-well deep-well plates, sealed, and centrifuged to concentrate the samples (see pg 0027, right col., 1st para of section entitled “DNA extraction and analysis”).
Daly et al. teach that “Enzyme Lysis Mix (220 μL/well) was added to the samples, which were then incubated for 20min at 65ºC. Proteinase K Mix (PK Mix) was added (50 μL/well) and
incubated for 30 min at 65ºC. Lysis buffer (125 μL/well) and DNA Binding Bead Mix (40μL/well) were added, and the samples were vortexed for a minimum of 5 min. Each 96-well plate was loaded into the KingFisher/MagMAX Automated DNA Extraction instrument, which was operated in accordance with standard operating procedures” (see pg 0027, right col., 1st para of section entitled “DNA extraction and analysis”).

	The component volumes taught and used by Daly et al. indicated above, are in compliance with the component volumes disclosed by user guideline in Applied Biosystems for the MagMAX™ DNA Multi-Sample Ultra 2.0 kit manual as indicated in Table 1 on pg 1 (Table 1 of the Manual cat no. A36570, MAN0017325 is reproduced below).

Table 1: pg 1, cat no. A36570, MagMAXTM DNA Multi-Sample Ultra 2.0 kit

    PNG
    media_image1.png
    476
    406
    media_image1.png
    Greyscale

	
	Daly et al. teach an extraction procedure and a proves for releasing DNA from a urine sample using a lysis buffer. The practice of the extraction and lysis processes on the 96 well plate, Kingfisher/ MagMAX™ DNA Multi-Sample Ultra 2.0 system (i.e. where samples are processed on the same plate, same kit, at the same time, the processing being automated) afforded Daly et al. the ability to isolate DNA for a downstream DNA analysis for the presence of plurality of pathogens causative of urinary tract infections (UTIs) in the same experiment (abstract and see pg 0027, right col., 2nd para of section entitled “DNA extraction and analysis”).

	Although Daly et al. and the Applied Biosystems MagMAX™ DNA Multi-Sample Ultra 2.0 system user guide do NOT teach a method where Kingfisher/ MagMAX™ DNA Multi-Sample Ultra 2.0 system extracts DNA from a buccal swab system additionally to urine samples, the Applied Biosystems Manual Pub. No. MAN0014348 on the best practices for collection of buccal swabs for genotyping experiments, teach/suggest that it was already a routine matter of practice to isolate DNA of buccal swabs for genotyping experiments using the MagMAX™ DNA Multi-Sample Ultra Kit as the manual is focused on best practices for this aim. Lysis is performed at room temperature according to the user guide at pg 2, last para of the left col. (see section of the left col that is entitled “General guidelines”).

Applied Biosystems MagMAX™-96 DNA Multi-Sample Kit Guide with Catalog No.4413022 (2009)
	Regarding claim 13, the Applied Biosystems MagMAX™-96 DNA Multi-Sample Kit Guide with Catalog No.4413022 (2009) teach are that the multi-sample kits are designed for rapid purification of high-quality genomic DNA from a variety of sample types including blood and blood cards, tissue, mouse tails, buccal swabs, buffy coats, and cultured cells. These purification kits use MagMAX™ magnetic bead-based nucleic acid isolation technology to produce high yields of purified DNA, free from inhibitors that may affect downstream reactions such as genotyping assays, CE and next-generation sequencing, and high resolution melting analysis. The 96-prep and 5x 96-prep kits are designed for higher throughput and automated format processing (see pg 8, para entitled Product Information).
	Lysis is performed at room temperature according to this guide (see pg 28, a portion of which is reproduced below: pg 28 indicates the Multi sample DNA lysis buffer is stored at room temperature; 400 ul of this buffer is added to a buccal cell swab sample).


    PNG
    media_image2.png
    712
    764
    media_image2.png
    Greyscale


Sharma et al. (2011)
Regarding claim 13, Sharma et al. teach a method of analyzing the ccfDNA of a urine sample, and identification of ccfDNA by a MALDI-TOF mass spectrometry (MS) (see pg 178, section 3.2. entitled “MALDI-TOF-MS analysis of circulating cell free DNA” and pg 181, section 3.2.3 entitled “MALDI-TOF-MS analysis of circulating cell free DNA from urine”) to detect polymorphism(s), some of these polymorphism(s) are associated with a disease diagnosis.

Yang et al. (2013)
Regarding claim 13, Yang et al. alternatively, teach a method of identification of a urine sample, wherein sample identification is confirmed through marker amplification by polymerase chain reaction (PCR) and analysis and via mass spectrometry (MS) identification of the marker e.g. PSA (see pg 1070, Table 2 and pg 1075, left col. last para).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of McCarty by extracting DNA from a urine sample and reference sample simultaneously in a manner as taught by Daly et al. and further in view of the Applied Biosystems, MagMAX™ DNA Multi-Sample Ultra 2.0 Kit User Guide, catalog no. A36570., Pub. No. MAN0017325, and MagMAX™-96 DNA Multi-Sample Kit, cat no. 4413022 which disclosed that DNA extraction method of Daly et al. which provides a single-step lysis procedure that utilizes a sample incubation with the one-step Multi-sample DNA lysis buffer comprising detergents and proteinase K, extract/releases DNA from the sample(s) at room temperature. 
The modification of the method of McCarty in view of MagMAX™ DNA Multi-Sample Ultra 2.0 Kit User Guide, catalog no. A36570., Pub. No. MAN0017325, and MagMAX™-96 DNA Multi-Sample Kit, cat no. 4413022 affords a predictable, streamlined and rapid extraction, in place of McCarty’s extraction method which teach extractions and extraction kits with and/or without automated extraction instrumentation.
Finally, it would have been obvious to the ordinary skilled artisan in view of the teachings of Sharma et al. and Yang et al. to provide sample specific marker to identify discriminately the type of a body fluid to be analyzed or to indicate specific polymorphisms.
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 13-14 and 16-18 are prima facie obvious.

Conclusion
No claims are currently allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        

/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637